Exhibit 99.1 News Release GlobalOptions Group and First Advantage Corporation Announce a Strategic Business Alliance GlobalOptions Also Acquires First Advantage’s Investigative Unit NEW YORK & POWAY, Calif.(BUSINESS WIRE)April 21, 2008GlobalOptions Group, Inc. (NASDAQ: GLOI), a leading provider of domestic and international risk management services, and First Advantage Corporation (NASDAQ: FADV), a global risk mitigation and business solutions provider, today announced a new strategic alliance in which both companies will cross-sell each other’s complementary risk management services. The two companies also announced that GlobalOptions has acquired the surveillance assets of First Advantage’s subsidiary, First Advantage Investigative Services. The transaction does not include First Advantage Investigative Services’ due diligence operation, which provides unique, data driven services mainly for hedge fund investors. Under the terms of the strategic business alliance, GlobalOptions and First Advantage will offer their existing and prospective clients a combined portfolio of services.
